                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LAVALL T. LEE,

                       Plaintiff,

               v.                                            Case No. 19-C-614

ARMOR CORRECTIONAL HEALTH
SERVICES, et al.,

                       Defendants.


                                             ORDER


       Plaintiff Lavall Lee, proceeding pro se, filed a complaint pursuant to 42 U.S.C. § 1983,

alleging that Defendants violated his civil rights while he was housed at the Milwaukee County

Jail. Plaintiff’s amended complaint identified one of the defendants as “Nurse Brittany.” Dkt. No.

45. At a telephone hearing on September 25, 2020, Defendants identified Brittany Wysocki as the

likely defendant in the matter because she had contact with Plaintiff on the dates in question. Dkt.

No. 88. Based on that information, the court ordered the substitution of Brittany Wysocki in place

of Nurse Brittany as a defendant in the case. Dkt. No. 88. The matter is before the court on

Plaintiff’s “motion to compel” the addition of Brittany Ward as a defendant. Dkt. No. 120. For

the following reasons, Plaintiff’s motion will be denied.

       As a procedural matter, Plaintiff is not actually seeking to compel discovery under Rule 37

of the Federal Rules of Civil Procedure or the Civil Local Rules. If he were, he would have violated

the requirements in form and process of filing such a motion by failing to make a good faith effort

to resolve the matter with Defendants, as well as failing to meet and confer prior to filing his




        Case 2:19-cv-00614-WCG Filed 11/17/20 Page 1 of 2 Document 122
motion. What Plaintiff is actually seeking is leave to amend his complaint to add another

defendant, but his motion does not follow the correct form for that either.

       If Plaintiff wishes to amend his complaint, he may do so following the proper form and

process under the Federal Rules of Civil Procedure and Civil Local Rule 15. Under Federal Rule

of Civil Procedure 15(a), if a party wishes to amend his complaint more than 21 days after serving

it, he must obtain the opposing party’s written consent or seek leave from the court. Plaintiff is

warned that the court will not consider any motion for leave to amend that does not conform to the

Federal and Local Rules and does not include a clear factual basis for granting an amendment.

The court notes that Defendants have shown that, according to their records, Brittany Wysocki

was the only “Brittany” that had contact with Plaintiff on the dates in question. Nothing in

Plaintiff’s latest motion or the exhibits attached thereto supports the claim that Brittany Ward is

the correct defendant. In the event Plaintiff files a motion for leave to amend his complaint, he

must provide more than conclusory allegations to state a claim against Brittany Ward.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to compel (Dkt. No. 120) is

DENIED.

       Dated at Green Bay, Wisconsin this 17th day of November, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

        Case 2:19-cv-00614-WCG Filed 11/17/20 Page 2 of 2 Document 122
